                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION

 UNITED STATES OF AMERICA                      )
                                               )
 v.                                            )       CASE NO: 1:18-CR-00025-004
                                               )
 LACEY CHERI WEIR                              )
                                               )
        Defendant                              )

                                SENTENCING MEMORANDUM

        COMES NOW the Defendant, Lacey Cheri Weir, by counsel, pursuant to 18 U.S.C.

 Section 3553(a) and respectfully represents as follows:

        On November 6, 2018, Lacey Cheri Weir pled guilty to one count of Conspiring to

 Distribute 500 grams of methamphetamine in violation of 21 U.S.C. Section 846, Section

 841(b)(1)(A). Lacey has accepted responsibility for her unlawful actions, and since her arrest has

 acted responsibly and been a model prisoner during her incarceration.

        The Defendant, Lacey Cheri Weir, is 29 years old, single, and is the mother of one

 daughter, age 1 year, currently being raised by her brother and his wife.

        Lacey was one of two children born to Raymond and Dee Anne Weir. Lacey’s brother was

 hearing impaired and was sent away to school for his education.              Lacey’s parents were

 methamphetamine addicts. At the age of 14, Lacey’s parents introduced Lacey to

 methamphetamine by smoking the drug with her. While her father reports to have not used illegal

 or illicit drugs for nine years, Lacey’s mother has continued to have a drug addiction. Her mother

 has just recently been released from a court-ordered drug rehabilitation facility.

        Due to her parents’ lack of parental responsibilities and their failure to provide positive

 role model examples, Lacey became addicted to methamphetamine and later to heroin, and her




Case 1:18-cr-00025-JPJ-PMS Document 480 Filed 05/15/19 Page 1 of 4 Pageid#: 8166
 life has been built around this addiction.    Her addiction is the reason she has such a lengthy

 criminal history, which began when she was just 18 years of age. Most of Lacey’s charges are

 misdemeanors – violation of probation, possession, being under the influence of a controlled

 substance, possession of drug paraphernalia, burglary, shoplifting. She does not have a history of

 violent behavior.

        Lacey’s daughter is being raised by her hearing-impaired brother and his hearing-impaired

 wife. In January, 2018, Lacey entered into a Suboxone treatment program trying to overcome her

 addiction so that she could be a better role model to her child. Lacey recognized the damage that

 had been inflicted on her by her drug-addicted parents. She has stated that she knew in January,

 2018, that “she was in a lot of trouble and not with the law.” Lacey did not want to continue as

 a drug addict and attempted to break the hold methamphetamine had on her for the sake of her

 child, but without appropriate substance abuse treatment and time to detox, Lacey was still using

 methamphetamine at the time of her arrest.

        After her arrest, Lacey willingly spoke with the investigators, the government and testified

 in front of the Grand Jury. She readily spoke of her criminal activities and answered any questions

 put to her. Lacey accepted responsibility for her part in the illegal activity and her cooperation

 reflected her remorse.   She acknowledged her wrongdoing; she acknowledged she was a drug

 addict; and she acknowledged that in order to feed that habit, she committed crimes. They were

 not violent crimes. The guidelines, due to the extensive misdemeanor history of Lacey, call for a

 sentence of 24 to 30 years. If given this sentence, a substantial part of Lacey’s life will be spent

 in prison.

 Section 3353(a)(2) requires a sentence sufficient but not greater than necessary to achieve

 the sentencing goals of (a) reflecting the seriousness of the offense, promoting respect for the




Case 1:18-cr-00025-JPJ-PMS Document 480 Filed 05/15/19 Page 2 of 4 Pageid#: 8167
 law, and providing just punishment, (b) affording adequate deterrence to criminal conduct,

 (c) protecting the public from further crimes, and (d) providing educational or vocational

 training, medical care or other correctional treatment. Under U.S. Title 18 § 3553(a)(2), a

 sentence of no greater than ten years is certainly lengthy enough to reflect the seriousness of her

 offense, to deter her in the future, to protect the public, and to allow her time needed to complete

 the residential drug treatment program through the Bureau of Prisons.

         In closing, Lacey Cheri Weir urges the Court to consider all of the mitigating

 circumstances of her childhood in determining her sentence and to sentence her to a sentence that

 is sufficient, but not greater than necessary.

                                                  LACEY CHERI WEIR

                                                   - By Counsel -

 /s/ A. Benton Chafin, Jr.
 Virginia Bar Number: 24732
 Attorney for Defendant
 CHAFIN LAW FIRM, P.C.
 44 East Main Street
 Post Office Box 1210
 Lebanon, Virginia 24266
 Telephone No.: (276) 889-0143
 Facsimile No.: (276) 889-1121
 E-mail: bchafin@chafinlaw.com



                                   CERTIFICATE OF SERVICE

        I, A. Benton Chafin, Jr. Counsel for Defendant, Lacey Cheri Weir, do hereby certify that I

 electronically filed the Defendant’s Sentencing Memorandum with the Clerk of the Court using

 the CM/ECF system which will send notification of such filing to Zachary T. Lee, Assistant United

 States Attorney for the Western District of Virginia, by electronic mailing to,




Case 1:18-cr-00025-JPJ-PMS Document 480 Filed 05/15/19 Page 3 of 4 Pageid#: 8168
 USAVAW.ECFAbingdon@usdoj.gov, and to all other counsel of record by electronic mailing, on

 this the 15th day of May, 2019.

                                                 /s/ A. Benton Chafin, Jr.
                                                 Virginia Bar Number: 24732
                                                 Attorney for Defendant
                                                 CHAFIN LAW FIRM, P.C.
                                                 44 East Main Street
                                                 Post Office Box 1210
                                                 Lebanon, Virginia 24266
                                                 Telephone No.: (276) 889-0143
                                                 Fax No.: (276) 889-1121
                                                 e-mail: bchafin@chafinlaw.com




Case 1:18-cr-00025-JPJ-PMS Document 480 Filed 05/15/19 Page 4 of 4 Pageid#: 8169
